Case: 20-61009     Document: 00515825560         Page: 1     Date Filed: 04/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   April 16, 2021
                                  No. 20-61009                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Jelissa Vigne, As Guardian and Next Friend of
   Christopher Bias, Jr., a Minor for the Wrongful Death
   of Christopher Bias, Sr., Deceased and on Behalf of All
   Wrongful Death Beneficiaries of Christopher Bias, Sr.,
   Deceased,

                                                           Plaintiff—Appellant,

                                       versus

   Ohio Security Insurance Company; Peewee Lee, doing
   business as Reliable Paving,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:18-CV-634


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61009     Document: 00515825560           Page: 2    Date Filed: 04/16/2021




                                    No. 20-61009


          The court has carefully considered this appeal in light of the briefs and
   pertinent portions of the record. Having done so, we find no error of law or
   reversible error of fact. The district court’s judgment is AFFIRMED for
   essentially the same reasons articulated by that court.




                                          2